Review of a determination made by the Unemployment Insurance Appeal Board that the district organizers and corsetieres are employees of the NuBone Company, Inc. The facts do not distinguish this matter from Matter of Levine v. Aluminum, Cooking Utensil Co., Inc. (258 App. Div. 1023; affd. sub nom. Matter of Levine, 283 N. Y. 577); Matter of Morton Re Spirella Company, Inc. (259 App. Div. 771); Matter of Fidel Assn, of New York, Inc. (Id. 486); Matter of Binder Re The Parents’ Institute, Inc. (Id. 1103); Matter of Alford Re Aluminum Cooking Utensil Co., Inc. (260 id. 826, decided September 18, 1940). Decision reversed, with costs against the Industrial Commissioner. Hill, P. J., Crapser, Heflernan, Schenck and Foster, JJ., concur.